Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs et al. (US PGPUB 20160286199) in view of Aoki (US PGPUB 20110002040).
[Claim 1]
Wajs teaches an optical system comprising:
at least one optical element configured to receive incident light from a scene (first lens on the object side of the lens system 1720);
a lens optically coupled to the optical element (second lens 1720); and
an image sensor (1730) configured to receive focused light from the lens, wherein the image sensor comprises a plurality of light-sensitive areas, wherein the plurality of light-sensitive areas
comprise first light-sensitive areas and second light-sensitive areas (1730 comprises at least two different areas where the light is received as shown in the figure);
a first filter coupled to the first light-sensitive areas, wherein the first filter is configured to filter the focused light to form a first image portion of the scene on the first light-sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is adapted to pass light of a predetermined color band into the pixel.  Usually a combination of red, green and blue (RGB) filters is used. Green filter will pass green light to the corresponding pixels)
a second filter coupled to the second light-sensitive areas, wherein the second filter is configured to filter the focused light to form a second image portion of the scene on the second light -sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is adapted to pass light of a predetermined color band into the pixel.  Usually a combination of red, green and blue (RGB) filters is used. Green filter will pass green light to the corresponding pixels. Red pixels will pass red light to the corresponding pixels);
Wajs fails to teach wherein the first and second spectral filters have different transmissivities such that the first light intensity is different than the second light intensity. However Aoki teaches in FIG. 8 an arrangement pattern of the spectral filter sections of the area-divided spectral filter that is provided in the imaging apparatus. In FIG. 8, three types of spectral filter sections are illustrated.  One spectral filter section is illustrated for each type. FIG. 9 is a drawing illustrating the wavelength bands of lights that pass through respective color separation filters constituting the spectral filter sections (Paragraph 94). Aoki further teaches that the light transmissive filter provides different light transmissive characteristics that allow the selective passage of lights different from each other in the wavelength. The light transmissive filter may provide different light transmissive  characteristics that allow the selective passage of lights different from each other in the intensity (i.e., amplitude) (Paragraph 103). Therefore taking the combined teachings of Wajs and Aoki, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivate to have the first and second spectral filters have different transmissivities such that the first light intensity is different than the second light intensity so that the transmission spectrum of each spectral filter section may properly be selected, so that a camera for producing spectral images having special spectral characteristics, such as images in the infrared region, may be provided. With the use of a proper spectral filter, plural spectral images can be taken at once. 
[Claim 3]
Wajs teaches wherein the first filter has a first transmissivity and the second filter has a second transmissivity (Red, green and blue filters will have a corresponding transmissivity associated with each filter. The claim does not recite whether they are same or different)
[Claim 4]
Wajs teaches wherein the first light-sensitive areas and the second light-sensitive areas do not overlap (Paragraph 53 recites Bayer filter which inherently gas RGRG and BGBG filters in alternate rows with no overlapping pixels).
[Claim 5]
Wajs teaches wherein the first light-sensitive areas include a first plurality of pixels and the second light-sensitive areas include a second plurality of pixels, and wherein a third plurality of pixels is arranged between the first plurality of pixels and the second plurality of pixels (fig. 17 shows third plurality of pixels between first and second light sensitive pixels) 
[Claim 6]
Wajs teaches wherein the first plurality of pixels and the second plurality of pixels include at least one of a complementary metal-oxide semiconductor (CMOS) sensor (Paragraph 37).
[Claim 7]
Wajs teaches wherein the image sensor captures the first image portion from the first light-sensitive areas and the second image portion from the second light-sensitive areas within an exposure time period ((see figure 17, wherein the light is being focused at least two different areas, see figure 17 in which light from IR and RGB, Paragraph 104. Exposure time period has not been defined. Does it mean time taken to expose one set of pixels or more. In this case, exposure period is being read as either simultaneous or independent time for each set of pixels).
[Claim 8]
Wajs teaches wherein the first light-sensitive areas are operated using a first gain setting and the second light-sensitive areas are operated using a second gain setting (Paragraph 37, The signals received from the pixels may be amplified using one or more on-chip amplifiers.  In one embodiment, each color channel of the image sensor may be amplified using a separate amplifier. The claim does not recite whether they are same or different).
[Claim 10]
Wajs teaches an optical system comprising a lens body comprising an opening configured to receive light from a scene and an optical element within the lens body (first lens on the object side of the lens system 1720. The lenses in the lens system as shown in figure 17 will have to be housed in some kind of a body in order for it to be used in front of the camera and an opening for the light to fall on the lenses in order to generate an image);
a lens optically coupled to the optical element (second lens 1720); and
an image sensor (1730) configured to receive focused light from the lens, wherein the image sensor comprises a plurality of light-sensitive areas, wherein the plurality of light-sensitive areas
comprise first light-sensitive areas and second light-sensitive areas (1730 comprises at least two different areas where the light is received as shown in the figure);
a first filter coupled to the first light-sensitive areas, wherein the first filter is configured to filter the focused light to form a first image portion of the scene on the first light-sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is adapted to pass light of a predetermined color band into the pixel.  Usually a combination of red, green and blue (RGB) filters is used. Green filter will pass green light to the corresponding pixels)
a second filter coupled to the second light-sensitive areas, wherein the second filter is configured to filter the focused light to form a second image portion of the scene on the second light-sensitive areas (Paragraph 38, The color filter array may be integrated with the image sensor such that each pixel of the image sensor has a corresponding pixel filter.  Each color filter is adapted to pass light of a predetermined color band into the pixel.  Usually a combination of red, green and blue (RGB) filters is used. Green filter will pass green light to the corresponding pixels. Red pixels will pass red light to the corresponding pixels);
Wajs teaches a controller comprising a memory (118) and at least one processor (Paragraph 40), wherein the controller executes instructions so as to carry out operations, the operations comprising receiving a first focused light portion at the first light-sensitive area (Paragraph 39); determining the first image portion based on the received first focused light portion (Paragraph 39); receiving a second focused light portion at the second light-sensitive area (Paragraph 39); determining the second image portion based on the received second focused light portion (Paragraph 40); and determining at least one composite image based on the first image portion and the second image portion (Paragraph 43, the EM radiation 122 entering the multi-aperture imaging system may thus comprise both radiation associated with the visible and the infrared parts of the EM spectrum thereby allowing extension of the photo-response of the image sensor to the infrared spectrum).
Wajs fails to teach wherein the first and second spectral filters have different transmissivities such that the first light intensity is different than the second light intensity. However Aoki teaches in FIG. 8 an arrangement pattern of the spectral filter sections of the area-divided spectral filter that is provided in the imaging apparatus. In FIG. 8, three types of spectral filter sections are illustrated.  One spectral filter section is illustrated for each type. FIG. 9 is a drawing illustrating the wavelength bands of lights that pass through respective color separation filters constituting the spectral filter sections (Paragraph 94). Aoki further teaches that the light transmissive filter provides different light transmissive characteristics that allow the selective passage of lights different from each other in the wavelength. The light transmissive filter may provide different light transmissive  characteristics that allow the selective passage of lights different from each other in the intensity (i.e., amplitude) (Paragraph 103). Therefore taking the combined teachings of Wajs and Aoki, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivate to have the first and second spectral filters have different transmissivities such that the first light intensity is different than the second light intensity so that the transmission spectrum of each spectral filter section may properly be selected, so that a camera for producing spectral images having special spectral characteristics, such as images in the infrared region, may be provided. With the use of a proper spectral filter, plural spectral images can be taken at once. 
[Claims 15-19]
These claims are similar to 3-5 and 7-8 and are therefore rejected on similar grounds.
Claims 2, 11-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wajs et al. (US PGPUB 20160286199), Aoki (US PGPUB 20110002040) and in further view of Takano et al. (US PGPUB 20020141002).
[Claims 2 and 14]
Wajs in view of Aoki fails to teach wherein the plurality of light-sensitive areas comprises alternating rows of the first light-sensitive areas and the second light-sensitive areas. However Takano teaches first sensitive (ODD) and second sensitive areas (EVEN) in alternating rows (figure 2). Therefore taking the combined teachings of Wajs, Aoki and Takano, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the plurality of light-sensitive areas comprises alternating rows of the first light-sensitive areas and the second light-sensitive areas in order to white compression or saturation of electric charges, the image signal experiencing the white compression is interpolated using the image signals of the even-numbered fields adjacent to this odd-numbered field, whereby the dynamic range is extended. 
[Claims 11-13]
Wajs in view of Aoki fails to teach capturing, with the image sensor, the first image portion from the first light-sensitive areas within a first exposure time period and the second image portion from the second light-sensitive areas within a second exposure time period wherein the first and second periods occur simultaneously and partially overlap. However Takano teaches wherein the first and second exposure period T1 and T2, T3 occur simultaneously and T2 and T1 partially overlap (figure 3). Therefore taking the combined teachings of Wajs, Aoki and Takano, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the first image portion from the first light-sensitive areas within a first exposure time period and the second image portion from the second light-sensitive areas within a second exposure time period wherein the first and second periods occur simultaneously and partially overlap in order to have an enhanced dynamic range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696